Exhibit 10.2

 

AWARD AGREEMENT

 

UNDER THE AMENDED AND RESTATED
ALLIANCE PARTNERS COMPENSATION PLAN

 

You have been granted an award under the Amended and Restated Alliance Partners
Compensation Plan (the “Plan”), as specified below:

 

Participant:

 

Amount of Award:

 

Date of Grant:            12/31/2004

 

In connection with your award (the “Award”), you, Alliance Capital Management
Holding L.P.(“Holding”) and Alliance Capital Management L.P. (“Alliance”) agree
as set forth in this agreement (the “Agreement”).  The Plan provides a
description of the terms and conditions governing the Award.  If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms completely supersede and replace the conflicting terms of this
Agreement.  All capitalized terms have the meanings given them in the Plan,
unless specifically stated otherwise in the Agreement.

 

You will be asked to make an election with respect to the investment of your
Award as described in Section 3(b) of the Plan.  Once you have made this
election in accordance with the terms of the Plan and the election form, your
Award will be treated as invested in either restricted Units of Holding, or in
one or more designated money-market, debt or equity fund sponsored by Alliance
or its Affiliate in accordance with the terms of the Plan applicable to
Post-2000 Awards.

 

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you.  The Committee is under no obligation to treat you or your award
consistently with the treatment provided for other participants in the Plan.

 

This Agreement does not confer upon you any right to continuation of employment
by a Company, nor does this Agreement interfere in any way with a Company’s
right to terminate your employment at any time.

 

This Agreement will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

--------------------------------------------------------------------------------


 

This Agreement will be governed by, and construed in accordance with, the laws
of the state of New York (without regard to conflict of law provisions).

 

This Agreement and the Plan constitute the entire understanding between you and
the Companies regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE
AND IN THE PLAN.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of 12/31/2004.

 

 

 

Alliance Capital Management L.P.

 

By: Alliance Capital Management
Corporation, General Partner

 

 

 

 

 

 

/s/ Robert H. Joseph, Jr.

 

 

 

Signature

 

 

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

 

  Signature

 

 

   Name:

 

--------------------------------------------------------------------------------